OPINION — AG — ** HEALTH DEPARTMENT — STATE AGENT — FEDERAL GOVERNMENT ** THE STATE DEPARTMENT OF HEALTH 'IS' THE OFFICIAL AGENCY OF THE STATE OF OKLAHOMA IN ALL MATTERS TO PUBLIC HEALTH WHICH REQUIRE OR AUTHORIZE COOPERATION OF THE STATE OF OKLAHOMA WITH THE FEDERAL GOVERNMENT OR ANY DEPARTMENT OF AGENCY THEREOF. THE STATE DEPARTMENT OF HEALTH IS THE SINGLE AGENCY OF STATE GOVERNMENT LEGALLY AUTHORIZED AND EMPOWERED TO PREPARE, SUBMIT AND ADMINISTER PLANS FOR THE CONSTRUCTION OF COMMUNITY MENTAL HEALTH CENTERS. (AUTHORITY, FEDERAL FUNDS, JURISDICTION, HOSPITAL, REPORTS, PLANNING) CITE: 68 O.S. 1-710 [68-1-710](C), 63 O.S. 1-105 [63-1-105], 63 O.S. 1-715 [63-1-715] (W. HOWARD O'BRYAN JR) ** SEE: OPINION NO. 70-140 (1970) **